Harris, Justice.
I think the demurrer is not well taken. The complaint in fact, contains but a single cause of action. The allegations relate to a single transaction. The complaint purports to give the history of one occurrence, and no more. This history embraces what was done and what was said upon the occasion. Bach constitutes a part of the res gestee. What is alleged to have been done, would, if established upon the trial, sustain an action for personal injury. What is alleged to have been said, would, if established upon the trial, sustain an action for injury to the reputation. The whole together, constituting as it does but a single transaction, makes but a single cause of action. The plaintiff brings his action upon the whole case, to recover damages for the compound injury he has sustained. The facts are no more divisible into two causes of action than they would, be if the plaintiff had alleged that the defendant had spit in his face, and then knocked him down—or, having knocked him down, that he afterwards seized him, and tore his coat. However numerous the blows, or various the injuries, the whole constitute but a single cause of action. When it comes to trial, all that was said and all that was done, become the proper subject of investigation, and a single verdict adjusts the rights of the parties. The defendant, therefore, is not so badly off as his counsel supposes. The plaintiff has but a single cause of action against him. One trial will dispose of the whole matter. The demurrer must, therefore, be overruled, but with liberty to the defendant to answer the complaint within twenty days after payment of the costs of the demurrer to be taxed by the clerk of Albany.